Error is assigned on the judgment overruling the motion for a new trial. The defendant was convicted of cow stealing. The evidence, though circumstantial, is sufficient to sustain the verdict. The grounds of the amended motion, if considered sufficiently complete to be considered, are but elaborations of the general grounds. The court did not err in overruling the motion for a new trial for any of the reasons assigned.
Judgment affirmed. MacIntyre, P. J., and Townsend, J.,concur.
                          DECIDED JUNE 9, 1948.